Citation Nr: 1534495	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  08-33 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness and vertigo to include Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 and from June 1996 to December 2004.

This matter comes the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this issue in February 2014 for further evidentiary development.  The RO continued the denial of the claim as reflected in the March 2015 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.

The RO granted the Veteran's service connection claim for a sinus condition in an October 2014 rating decision.  As this is a full grant of the benefit sought on appeal, the Board concludes that this issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that another remand is necessary with respect to the issue of entitlement to service connection for a disability manifested by dizziness and vertigo.  The Board remanded the claim in February 2014 for a VA examination and medical opinion.  Unfortunately, the examiner did not discuss whether the Veteran had Meniere's disease as was diagnosed by a private physician in 2009.  Furthermore, he did not provide an opinion on whether the Veteran's Meniere's disease and/or any other disease manifested by vertigo and dizziness found on examination was due to acoustic trauma from 15 years of driving a tank in service as requested in the Board remand.  If the answer is negative with respect to his disorder being related to acoustic trauma then the Board would find it helpful, if a medical expert would provide an opinion on whether the Veteran's disorder is related to recurrent ear infections in-service.  

The Veteran testified that he Meniere's disease is being treated by a private physician.  Accordingly, an attempt should be made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his service connection claim for vertigo. After securing the appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding his service connection claim for a disability manifested by vertigo, dizziness, and tinnitus by an appropriate specialist.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on the following:

a. Is it at least as likely as not as (i.e., a fifty percent or greater probability) that the Veteran's symptoms are attributable to a diagnosis of Meniere's disease.  Please address the private treatment record dated in September 2009.

b. If the answer is negative, then does the Veteran have any other disorder manifested by vertigo, dizziness and tinnitus?

c. If the Veteran has a current diagnosis of a disability manifest by vertigo, dizziness and tinnitus, then whether such disability is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military to include recurrent ear infections, any symptoms of dizziness and vertigo in service and acoustic trauma.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the private medical opinion dated in September 2009.

3. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





